Calhoon, J.,
delivered the opinion of the court.
This action is to hold Streuby liable personally as a subscriber on his signature to the capital stock óf a corporation. His signature is in these words: “ F. Streuby, for Levy Bros. Oil Mills, Ltd.” This oil mill was a corporation, and sO it was powerless, in this state, to subscribe for stock of another corporation. This was equally known to him and appellant corporation, and no fraud or fraudulent representation appears. We have, therefore, not a case where the principal was or could have been bound by the subscription in any event; it being ultra vires. We hold that the signature did not bind Streuby personally, and adopt the reasoning of Judge Brewer in the two cases of Holt v. Winfield Bank (C. C.), 25 Fed., 814, and Abeles v. Cochran, 22 Kan., 410; 31 Am. Rep., 194.

Affirmed.